Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending and rejected. Claims 13-14 are withdrawn.

Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2021.
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 12/10/2021 is acknowledged.  The traversal is on the ground(s) that unity exists for both groups.  This is not found persuasive because while the groups share the same technical feature, the feature does not make a contribution over the prior art and therefore the groups lack unity of invention. This is further expressed below by the rejection of claim 1 over Hahn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, the claim indicates that the stack comprises a further second electrode layer, however, it is unclear whether the further second electrode layer is the same electrode as the “further such second electrode layer” described in claim 1 or if it is another further second electrode layer. For the purposes of examination, the claim is being interpreted as through the “further second electrode layer” is either the same “further such second electrode layer” or another second electrode layer. Since claim 11 does not remedy the clarity of claim 10, it is also rendered indefinite. Appropriate action is required without adding new matter. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, 5, 7, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn, US 2007/0139001 A1 (provided on the IDS of 8/10/2021).
	Regarding claim 1, Hahn teaches a method (abstract) comprising: 
obtaining a stack for an energy storage device, the stack comprising a first electrode layer, a second electrode layer, and an electrolyte layer between the first electrode layer and the second electrode layer (forming a battery stack that comprises a first electrode layer or cathode, a second electrode layer or anode, and an electrolyte between the first and second electrode layers, abstract, 0038-0045, Fig. 1-5, and Fig. 9, where the battery also includes the current diverters 2a and 7, 0041, 0045, Fig. 1-5, and Fig. 9, such that the current diverters act as the cathode current collector and the anode current collector so as to be part of the electrode layers); 
depositing a first material over an exposed portion of the first electrode layer and an exposed portion of the electrolyte layer (depositing an encapsulation or passivation layer around the battery elements, 0046, 0054 Fig. 6, and Fig. 9, such that the encapsulation layer is formed over an exposed portion of the first electrode and the electrolyte); and 
depositing a second material over the first material and to contact the second electrode layer, to provide an electrical connection from the second electrode layer, for connecting to a further such second electrode layer via the second material (depositing a metal layer, 11 or 18, that creates a conjunction between the current diverter contacts and the battery contacts, and when forming the battery as a laminated stack, the deposited metal layers provide electrical connections between the individual current diverter foils and the battery contacts, 0056, 0058, Fig. 8 and Fig. 9, such that the metal will contact the second electrode layer via the current diverter for the electrode layer and connect the second electrode layer to another such second electrode layer),
whereby the first material insulates the exposed portions of the first electrode layer and the electrolyte layer from the second material (where the encapsulation material or first material surrounds the battery elements, 0046, 0054, Fig. 6 and Fig. 9, so as to insulate the exposed regions of the first electrode and the electrolyte from the second material).
Regarding claim 3, Hahn teaches the limitations of instant claim 1. They further teach that the stack comprises a substrate that is proximal to the first electrode layer, i.e. the cathode, and the second electrode layer is the anode (abstract and Fig. 1-4).
Regarding claim 5, Hahn teaches the limitations of instant claim 3. They further teach depositing the second material, i.e. the metal over the anode layer (Fig. 8 and Fig. 9), where the current diverter over the anode is considered the anode current collector and part of the anode layer such that the metallic layer will be deposited over the end portion of the anode layer as in Fig. 9b. 
Regarding claim 7, Hahn teaches the limitations of instant claim 1. They further teach that the first electrode layer, the electrolyte layer, and the second electrode layer are recessed from the substrate so that the substrate provides a ledge portion on which at least one of the first material or the second material is/are at least partially supported (Fig. 9).
Regarding claim 9, Hahn teaches the limitations of instant claim 1. They further teach that the further such second electrode layer is of a further such stack (0058 and Fig. 9). 
Regarding claim 10, Hahn teaches the limitations of instant claim 1. They further teach forming a complete battery stack that includes multiple stacks of cathodes, anodes, and electrolytes (0058 and Fig. 9). They teach that the stack has border insulation 16 and battery contacts 18 and 19, i.e. metal layers for connecting the electrodes via the current diverters (0056, 0058, and Fig. 9b). Therefore, the second electrode is electrically connected to a further such second electrode via the battery contact, where the second electrode is considered to include the current diverter for the electrode, i.e. the anode current collector will connect the anode to another anode current collector. The stack will also contain a further electrolyte layer between the further second electrode layer and the first electrode layer, where the first material covers the exposed portion of the further electrolyte layer so as to insulate it from the second material (Fig. 9b).
Regarding claim 12, Hahn teaches the limitations of instant claim 1. They further teach that the anode, electrolyte, and cathode along with the current diverters can be deposited all over the surface of the carrier substrate or on the wafer and subsequently separated into batteries of a suitable size using laser processing to create a battery with beveled edges, where laser processing is indicated as being a subtractive removal method (0041, 0058 and Fig. 9b). Therefore, to form the exposed edges of the first electrode and the electrolyte, i.e. the beveled edges (Fig. 9b), laser ablation or a subtractive laser processing method will be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn as applied to claim 1 above, and further in view of Hisamitsu, US 2004/0126655 A1.
	Regarding claims 2 and 6, Hahn teaches the limitations of instant claim 1 as discussed in the 35 USC 102(a)(1) rejection above. Hahn teaches that the electrode and current diverters can be deposited by printing methods (0038-0039, 0041, and 0045). They teach that the encapsulation layer and the metal layer are deposited from a liquid or viscous paste (abstract and 0009). 
	They do not teach depositing the first or second material by inkjet deposition.
	Hisamitsu teaches a laminate type battery that comprise a substrate, a power generating element which has at least one single cell made by a positive electrode layer, an electrolyte layer, and a negative electrode layer which are sandwiched by collecting layers from both sides thereof, and an electric circuit portion having electrode terminals which connect the collecting layers to an external device and circuitries which connect the collecting layers and the electrode terminals (abstract). They provide an example of a power generating element having two cells, each of which include an electrolyte layer between a positive and negative electrode layer with collecting layers sandwiching the cells (0027 and Fig. 2). They teach that the electric circuit portion has circuitries for connecting the electrode terminals and collecting layers (0029 and Fig. 3). They teach that an insulating portion is provided for preventing short circuits among each of the members of the laminate type battery and it also acts as a sealing member for the power generating element and he circuitries (0030 and Fig. 3). They teach that the laminate type battery is manufactured by the use of an inkjet printer having fiver printer heads for applying a positive electrode fluid for forming the positive electrode layers, a negative electrode fluid for forming the negative electrode layers, an electrolyte fluid for forming the electrolyte layers, a conductive fluid for forming the collector layers and the electric circuit portion, and an insulating fluid for forming the insulating portion (0039, Fig. 3, and Fig. 6). They teach that each of the fluid types is ejected to overlay the solidified fluid in a predetermined pattern to be formed next (0039). They teach that by repeating these operations for predetermined times, a desirable laminate type battery is manufactured (0039). They teach that it is easy to control fine sizes with the inkjet method, the shape of the battery, the positions of the electrode terminals, and the like can be freely changed, and it does not require a template (0058).
	From the teachings of Hisamitsu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hahn to have deposited the first and second materials by inkjet printing because Hahn teaches that the materials can be deposited from fluids and Hisamitsu teaches inkjet printing an insulating fluid for sealing portions of a battery and inkjet printing a conductive fluid for forming electrical connections where inkjet methods provide benefits such as controlling fine sizes, not needing a template, and the ability to change the shape of the battery such that it will be expected to provide a suitable deposition method for forming the insulating and conductive regions in the battery of Hahn.
	Regarding claims 8 and 11, Hahn teaches the limitations of instant claims 1 and 10 as discussed above in the 35 USC 102(a)(1) rejection. Hahn further provides a totally system having a stack of anodes, electrolyte, cathodes, and current diverters (0058 and Fig. 9). They depict the stack having beveled ledges (0058 and Fig. 9b).
	They do not teach recessing the first electrode and the electrolyte from the second electrode so that the second electrode provides a ledge to support the first and/or second material. 
	As noted above, Hisamitsu indicates there are benefits associated with inkjet printing layers of a battery. Hisamitsu teaches forming battery layers by inkjet printing (abstract, 0039, 0050 and Fig. 6). They provide a stacking structure for the power generating element that includes two single cells where each single cell includes a negative electrode layer, an electrolyte layer, and a positive electrode layer sandwiched by collecting layers, where the electrolyte and positive electrode layer are stacked on top of the negative electrode (0027 and Fig. 2). They depict the layers as being recessed from one another so as to form stepped edges which provide a ledge on which the insulating material is supported (0039, 0050, and Fig. 6). Therefore, Hisamitsu indicates that a battery cell can be formed with the positive electrode stacked on top of the negative electrode, where it is known to recess layers from one another. 
	From the teachings of Hisamitsu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the edges of the layers so that they are recessed from one another in a stepped manner because Hisamitsu indicates that such edges are suitable for depositing material by a printing method, where they suggest applying the layers by printing to provide benefits of controlling fine sizes, not needing a template, and the ability to change the shape of the battery and further the stepped edges will still provide a sloping edge as desired by Hahn. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hahn so that the anode/ACC provides the bottom layer and the cathode/CCC are on top of the anode/ACC with the electrolyte in between because Hisamitsu indicates that such a configuration is also acceptable and conventionally known for forming a thin film battery such that it will also provide a suitable structure for the battery stack. Therefore, in the process of Hahn in view of Hisamitsu, the edges will be stepped in Fig. 9b, where the anode/ACC on the bottom and the cathode/CCC is on top separated by the electrolyte such that the electrolyte and the cathode/CCC will be recessed from the second electrode, which will result in forming the ledge on which the first material will be supported. Similarly, for claim 11, the further electrolyte layer and further second electrode layer will be recessed from the second electrode layer which will provide a ledge on which the first material will be supported. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn as applied to claim 1 above, and further in view of Kwak, WO 2016/037109 A1.
	Regarding claim 4, Hahn teaches the limitations of instant claim 3 as discussed above in the 35 USC 102(a)(1) rejection. They teach using an electrically conductive metal to connect the current diverters of the battery with the exterior battery contacts (0009). They teach that the metals 11 can be metals or alloys such as aluminum, TiW, or copper (0056).
	They do not teach that the second material is the same as the anode material. 
	Kwak teaches a thin film battery that includes a substrate, a cathode current collector layer, an anode current collector layer, a cathode layer, an electrolyte layer, and an anode layer (abstract and Fig. 8). They teach that the ACC and CCC may be various metals such as aluminum or copper (0033). They teach that the anode may be Li, Si, Si-Li alloys, lithium silicon sulfide, Al, Sn, C, etc. (0033). 	 
	From the teachings of Kwak, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected aluminum as the anode material because Kwak teaches a thin film battery similar to that of Hahn and they indicate that aluminum will be a suitable material for the anode and it will simplify the manufacturing process by using a single metal for multiple parts of the battery, i.e. the anode material and the connecting metal because Hahn teaches that the metal can be aluminum as opposed to requiring different materials. Therefore, in the process of Hahn in view of Kwak the anode layer will comprise anode material, i.e. aluminum, and the second material will be the same as the anode material, i.e. aluminum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718